UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1184



EVELYN M. CONWAY, an employee of the Central
Intelligence Agency,

                                            Plaintiff - Appellant,

          versus


CENTRAL INTELLIGENCE AGENCY; GEORGE J. TENET,
individually and in his capacity as Director
of Central Intelligence Agency; JOHN B,
individually and in his capacity as former
Chief, Central Eurasia Division, Central In-
telligence Agency; CHARLES L, individually and
in his capacity as former Deputy Chief, Cen-
tral Eurasia Division, Central Intelligence
Agency; DAWN EILENBERGER, individually and in
her capacity as former Director, Office of
Equal Employment Opportunity, Central Intelli-
gence Agency; KATHLEEN MCGINN, individually
and in her capacity as former Complaints
Attorney, Office of Equal Employment Opportu-
nity, Central Intelligence Agency,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1417-A)


Submitted:   June 8, 2001                  Decided:   June 21, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


George R. A. Doumar, DILSWORTH PAXSON, P.L.L.C., Washington, D.C.,
Janine M. Brookner, Washington, D.C., for Appellant. Kenneth E.
Melson, United States Attorney, Rachel C. Ballow, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Evelyn M. Conway appeals the district court’s orders dismiss-

ing her claim of employment discrimination based on national ori-

gin.   We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       Conway v. CIA, No. CA-00-1417-A

(E.D. Va. filed Oct. 10, 2000, entered Oct. 12, 2000; filed &

entered Dec. 1, 2000; & filed Dec. 8, 2000, entered Dec. 11, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                              AFFIRMED



                                   2